DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims
	Claims 15-28 are pending in the application.  Claims 1-14 are cancelled.
Priority
	Applicants claim priority to continuation application of US Application No. 16/590,180, filed on October 1, 2019, which is a continuation of US Application No. 16/133,320, filed on September 17, 2018, which is a continuation of US Application No. 15/808,740, filed on November 9, 2017, which is a divisional application of US Application No. 15/057,427, filed on March 1, 2016,  which is a continuation application of US Application No. 14/354,158, filed on April 25, 2014, which is a 371 National Stage Application of PCT/US12/61252, filed on October 22, 2012,  which claims priority from US Provisional Application No. 61/552,195, filed on October 27, 2011.
	Claims 15-19 and 21-28 are afforded priority benefit as set forth above.  
However, regarding claim 20, while Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged, Applicant has not complied with one or more conditions for receiving the benefit of the earlier filing date under 35 U.S.C. 112(a) as follows:
[t]he later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, U.S. Provisional Application No. 61/552,195, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claim 20 of this application.  Specifically, the cited priority document discloses the process of claim 20 wherein the solvent is selected from THF, MTBE, CH2Cl2, MeCN, toluene, and a mixture comprising two of the foregoing solvents.  Claim 20 of the current application recites “wherein the solvent is selected from THF, MTBE, CH2Cl2, MeCN, toluene, and a mixture thereof”, which is drawn to broader subject matter that is not described in any of the earlier priority documents.
Accordingly, the effective filing date afforded for claim 20 is the filing date of the current application, January 22, 2021.  
The examiner notes that there is no intra-claim element-by-element consideration of priority date for individual claims.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the specification at p. 4 line 14 refers to “aldol dimmer by-product”.  Here, the term “dimer” appears to be more appropriate.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 recite the process wherein I-7 and A-4 react to produce the Boc-protected compound I-21.  However, the recitation of claims 15 and 16 recite alternative protecting groups independently selected from Ac, Bn, Boc, Bz, CBz, DMPM, FMOC, Ns, Moz and Ts.  It is unclear how the Boc-protected product I-21 can be obtained via the described process if the protecting group(s) on reacting compounds I-7 and/or A-4 are anything but Boc.  Is there some additional chemistry involved here?
Claim 17 recites the process limitation “further comprising adjusting the pH from 6.5 to 7.0”.  This limitation is ambiguous in at least two ways. First, it is unclear what is adjusted from 6.5 to 7.0 and when.  This could be the compound of formula I-7, the compound of A-4, the reaction mixture, the product mixture or some or all of these.  The specification suggests (p. 4 line 17) that when the pH is adjusted after the reaction, higher purity product is obtained with improved yield.  Second, it is unclear what “adjusting the pH from 6.5 to 7.0” actually means.  Does this literally mean adjusting the pH from an existing pH of 6.5 to a final pH of 7.0?  Or does this mean adjusting the pH of the reaction or product mixture to a value between 6.5 and 7.0 (consistent with the specification (p. 4 line 17)?
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 20 is rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by WO 2013/062881 A1 (published 2 May 2013; cited by Applicants).
Regarding claim 20, the reference discloses the process of claims 16 and dependent claim 19, where the HWE reaction of I-7 and A-4 leading to product I-8 is described (p. 2 line 26  - p. 4 line  27), where production of impurity I-21 is minimized by adding reactant compound I-7 to a solution containing reactant compound A-4 (p. 4 lines 15-19), where the solvent is selected from THF, MTBE, CH2Cl2,
MeCN, toluene and mixtures thereof, reading on claim 20.
	Amending claim 20 to recite the claimed subject matter described in a manner sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112 would be ameliorative.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,822,121. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the patent discloses a process comprising reaction of a compound of formula I-7 with a compound of formula A-4 to afford a compound of formula I-8:
    PNG
    media_image1.png
    173
    306
    media_image1.png
    Greyscale
, where compound I-7 is added to compound A-4.  Although the patented process does not describe increasing the yield of compound I-8 relative to the yield of compound I-21, carrying out the process in the described manner, as claimed, would inherently result in the desired result of increasing the yield of compound I-8 relative to compound I-21.
Allowable Subject Matter
	Claim 28 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625